
	
		I
		112th CONGRESS
		2d Session
		H. R. 4179
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Sherman (for
			 himself and Ms. Ros-Lehtinen)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Financial Services,
			 the Judiciary, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To strengthen the multilateral sanctions regime with
		  respect to Iran, to expand sanctions relating to the energy sector of Iran, the
		  proliferation of weapons of mass destruction by Iran, and human rights abuses
		  in Iran, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Iran Financial Sanctions Improvement
			 Act of 2012.
		2.Reports on, and
			 authorization of imposition of sanctions with respect to, the provision of
			 services to the Central Bank of Iran and Iranian financial
			 institutions
			(a)Report on the
			 provision of services to Iranian financial institutionsNot later
			 than 60 days after the date of the enactment of this Act, the Comptroller
			 General of the United States shall submit to the appropriate congressional
			 committees a list of all known entities that provide services to, or enable or
			 facilitate access to services for, the Central Bank of Iran or any Iranian
			 financial institution.
			(b)Report on
			 efforts To terminate the provision by certain entities of services to Iranian
			 financial institutionsNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of the Treasury shall submit to the
			 appropriate congressional committees a report on the status of efforts to
			 ensure that the Society for Worldwide Interbank Financial Telecommunication
			 (commonly known as SWIFT), Clearstream, and other entities that
			 provide similar services, have terminated the provision of services to, and the
			 enabling and facilitation of access to services for, the Central Bank of Iran
			 and other Iranian financial institutions.
			(c)Authorization
			 for the imposition of sanctionsIf, on or after the date that is 90 days
			 after the date of the enactment of this Act, an entity has not terminated the
			 provision of services to, or the enabling and facilitation of access to
			 services for, the Central Bank of Iran or any other Iranian financial
			 institution, the President may—
				(1)impose sanctions
			 pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et
			 seq.) with respect to the entity or its directors; and
				(2)in the case of an
			 entity that is a foreign financial institution, prohibit, or impose strict
			 conditions on, the opening or maintaining in the United States of a
			 correspondent account or payable-through account by the entity.
				(d)Additional
			 sanctionsSection 104(c)(2) of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(c)(2)) is
			 amended—
				(1)in subparagraph
			 (D), by striking or at the end;
				(2)in subparagraph
			 (E)(ii)(II), by striking the period at the end and inserting ;
			 or; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(F)employs a member of the board of directors
				of an entity that has not, by the time period specified in section 2(c) of the
				Iran Financial Sanctions Improvement Act of 2012, terminated the provision of
				services to, or the enabling and facilitation of access to services for, the
				Central Bank of Iran or any other Iranian financial institution (as defined in
				subsection (j)(1)(E)) and—
							(i)provides services
				relating to secure communications, electronic funds transfers, or cable
				transfers; and
							(ii)provides such
				services to, or enables or facilitates access to such services for, the Central
				Bank of Iran or any Iranian financial institution;
				or
							.
				(e)RegulationsNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of the Treasury shall revise the regulations prescribed under section 104(c) of
			 the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (22 U.S.C. 8513(c)) to carry out the amendments made by subsection (d) of this
			 section.
			(f)DefinitionsIn
			 this section:
				(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
					(A)in the House of
			 Representatives—
						(i)the
			 Committee on Foreign Affairs; and
						(ii)the
			 Committee on Financial Services; and
						(B)in the
			 Senate—
						(i)the
			 Committee on Foreign Relations; and
						(ii)the
			 Committee on Banking, Housing, and Urban Affairs.
						(2)Foreign
			 financial institutionThe term foreign financial
			 institution has the meaning given that term in section 104 of the
			 Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
			 U.S.C. 8513).
				(3)Iranian
			 financial institutionThe term Iranian financial
			 institution has the meaning given that term in section 104 of the
			 Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
			 U.S.C. 8513), as amended by section 3.
				(4)ServicesThe
			 term services includes communications, or financial (including
			 trade and post-trade), hardware, software, or professional consulting
			 services.
				3.Expansion of
			 certain sanctions under the Comprehensive Iran Sanctions, Accountability, and
			 Divestment Act of 2010 to apply with respect to all Iranian financial
			 institutions
			(a)In
			 generalSection 104(c)(2) of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(c)(2)) (as amended
			 by section 2(d) of this Act) is further amended—
				(1)in subparagraph
			 (E)—
					(A)in clause (i), by
			 striking or at the end; and
					(B)by adding at the
			 end the following new clause:
						
							(iii)any other Iranian financial institution (as
				defined in subsection (j)(1)(E)); or
							;
				and
					(2)by adding at the
			 end the following new subparagraph:
					
						(G)fails to submit a
				report required by subsection
				(i).
						.
				(b)Public
			 disclosure of financial dealings with Iranian financial
			 institutionsSection 104 of
			 the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (22 U.S.C. 8513) is amended—
				(1)by redesignating subsection (i) as
			 subsection (j); and
				(2)by inserting after subsection (h) the
			 following new subsection:
					
						(i)Requirements for
				foreign financial institutions maintaining correspondent accounts or
				payable-Through accounts in the United States
							(1)In
				generalNot later than 180 days after the date of the enactment
				of the Iran Financial Sanctions Improvement Act of 2012 and every 180 days
				thereafter, each head of a foreign financial institution that maintains a
				correspondent account or a payable-through account in the United States shall
				submit to the Secretary of the Treasury a report that describes any financial
				dealings of the foreign financial institution with an Iranian financial
				institution during the 180-day period preceding the submission of each such
				report, including—
								(A)correspondent
				accounts and payable-through accounts maintained with an Iranian financial
				institution;
								(B)transactions
				conducted with or facilitated for an Iranian financial institution;
								(C)services provided
				to an Iranian financial institution; and
								(D)funds held for or
				on behalf of an Iranian financial institution.
								(2)Public
				disclosureThe Secretary of the Treasury shall post a copy of
				each such report submitted under paragraph (1) on the website of the Department
				of the Treasury not later than 72 hours after the report is
				submitted.
							.
				(c)Iranian
			 financial institution definedParagraph (1) of section 104(j) of
			 the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (22 U.S.C. 8513(j)) (as redesignated by subsection (b) of this section) is
			 amended—
				(1)by redesignating
			 subparagraph (E) as subparagraph (F); and
				(2)by inserting after
			 subparagraph (D) the following new subparagraph:
					
						(E)Iranian
				financial institutionThe term Iranian financial
				institution means—
							(i)a
				financial institution organized under the laws of Iran or any jurisdiction
				within Iran, including a foreign branch of such an institution;
							(ii)a
				financial institution located in Iran;
							(iii)a financial
				institution, wherever located, owned or controlled by the Government of Iran;
				and
							(iv)a
				financial institution, wherever located, owned or controlled by a financial
				institution described in clause (i), (ii), or
				(iii).
							.
				(d)RegulationsNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of the Treasury shall make such revisions to the regulations prescribed under
			 section 104 of the Comprehensive Iran Sanctions, Accountability, and Divestment
			 Act of 2010 (22 U.S.C. 8513) as are necessary to carry out the amendments made
			 by this section.
			4.Expansion of
			 sanctions under the National Defense Authorization Act for Fiscal Year 2012 to
			 apply with respect to transactions with and the maintenance of funds or
			 accounts for all Iranian financial institutions
			(a)In
			 generalSection 1245(d) of the National Defense Authorization Act
			 for Fiscal Year 2012 (Public Law 112–81) is amended—
				(1)in paragraph
			 (1)(A), by striking the Central Bank of Iran and all that
			 follows through et seq.) and inserting , or maintained
			 funds or accounts for or on behalf of, the Central Bank of Iran or another
			 Iranian financial institution; and
				(2)by striking
			 paragraph (3) and inserting the following:
					
						(3)Applicability of
				sanctions with respect to foreign central banksSanctions imposed
				under paragraph (1)(A) shall apply with respect to a foreign financial
				institution owned or controlled by the government of a foreign country,
				including a central bank of a foreign country, to the same extent and in the
				same manner as such sanctions apply to other foreign financial
				institutions.
						.
				(b)Iranian
			 financial institution definedSection 1245(h) of the National
			 Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81) is
			 amended—
				(1)in paragraph (2),
			 by striking (i) each place it appears and inserting
			 (j);
				(2)by redesignating
			 paragraph (3) as paragraph (4); and
				(3)by inserting after
			 paragraph (2) the following new paragraph:
					
						(3)Iranian
				financial institutionThe term Iranian financial
				institution has the meaning given that term in section 104 of the
				Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
				U.S.C.
				8513).
						.
				5.Imposition of
			 sanctions with respect to the provision of underwriting services or insurance
			 or reinsurance for activities or persons with respect to which sanctions have
			 been imposed
			(a)In
			 generalExcept as provided in subsection (c), not later than 60
			 days after the date of the enactment of this Act, the President, in addition to
			 any other penalty provided for by applicable law, shall impose a majority of
			 the sanctions described subsection (b) with respect to a person if the
			 President determines that the person knowingly, on or after such date of
			 enactment, provides underwriting services or insurance or reinsurance—
				(1)for any activity
			 with respect to Iran for which sanctions have been imposed under this Act, the
			 Iran Sanctions Act of 1996, the Comprehensive Iran Sanctions, Accountability,
			 and Divestment Act of 2010 (22 U.S.C. 8501 et seq.), the Iran, North Korea, and
			 Syria Nonproliferation Act (Public Law 106–178; 50 U.S.C. 1701 note), the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), or any
			 other provision of law relating to the imposition of sanctions with respect to
			 Iran; or
				(2)to or for any
			 person—
					(A)on which sanctions
			 have been imposed under any such Act or provision of law for engaging in an
			 activity with respect to Iran; or
					(B)designated for the
			 imposition of sanctions pursuant to the International Emergency Economic Powers
			 Act (50 U.S.C. 1701 et seq.) in connection with—
						(i)Iran’s
			 proliferation of weapons of mass destruction or delivery systems for weapons of
			 mass destruction; or
						(ii)Iran’s support
			 for international terrorism.
						(b)Sanctions
			 describedThe sanctions to be imposed on a person under
			 subsection (a) are as follows:
				(1)Export-Import
			 Bank assistance for exports to sanctioned personsThe President
			 may direct the Export-Import Bank of the United States to not give approval for
			 the issuance of any guarantee, insurance, extension of credit, or participation
			 in the extension of credit in connection with the export of any goods or
			 services to any sanctioned person.
				(2)Export
			 sanctionThe President may order the United States Government not
			 to issue any specific license and not to grant any other specific permission or
			 authority to export any goods or technology to a sanctioned person
			 under—
					(A)the Export
			 Administration Act of 1979 (as continued in effect pursuant to the
			 International Emergency Economic Powers Act);
					(B)the Arms Export
			 Control Act;
					(C)the Atomic Energy
			 Act of 1954; or
					(D)any other law that
			 requires the prior review and approval of the United States Government as a
			 condition for the export or reexport of goods or services.
					(3)Loans from
			 United States financial institutionsThe United States Government
			 may prohibit any United States financial institution from making loans or
			 providing credits to any sanctioned person totaling more than $10,000,000 in
			 any 12-month period unless such person is engaged in activities to relieve
			 human suffering and the loans or credits are provided for such
			 activities.
				(4)Prohibitions on
			 financial institutionsThe following prohibitions may be imposed
			 against a sanctioned person that is a financial institution:
					(A)Prohibition on
			 designation as primary dealerNeither the Board of Governors of
			 the Federal Reserve System nor the Federal Reserve Bank of New York may
			 designate, or permit the continuation of any prior designation of, such
			 financial institution as a primary dealer in United States Government debt
			 instruments.
					(B)Prohibition on
			 service as a repository of government fundsSuch financial
			 institution may not serve as agent of the United States Government or serve as
			 repository for United States Government funds.
					The
			 imposition of either sanction under subparagraph (A) or (B) shall be treated as
			 one sanction for purposes of subsection (a), and the imposition of both such
			 sanctions shall be treated as two sanctions for purposes of such
			 subsection.(5)Procurement
			 sanctionThe United States Government may not procure, or enter
			 into any contract for the procurement of, any goods or services from a
			 sanctioned person.
				(6)Foreign
			 exchangeThe President may prohibit any transactions in foreign
			 exchange that are subject to the jurisdiction of the United States and in which
			 the sanctioned person has any interest.
				(7)Banking
			 transactionsThe President may prohibit any transfers of credit
			 or payments between financial institutions or by, through, or to any financial
			 institution, to the extent that such transfers or payments are subject to the
			 jurisdiction of the United States and involve any interest of the sanctioned
			 person.
				(8)Property
			 transactionsThe President may prohibit any person from—
					(A)acquiring,
			 holding, withholding, using, transferring, withdrawing, transporting, or
			 exporting any property that is subject to the jurisdiction of the United States
			 and with respect to which a sanctioned person has any interest;
					(B)dealing in or
			 exercising any right, power, or privilege with respect to such property;
			 or
					(C)conducting any
			 transaction involving such property.
					(9)Grounds for
			 exclusionThe Secretary of State may deny a visa to, and the
			 Secretary of Homeland Security may deny admission into the United States to,
			 any alien whom the Secretary of State determines is an alien who, on or after
			 the date of the enactment of this Act, is a—
					(A)corporate officer,
			 principal, or shareholder with a controlling interest of a person against whom
			 sanctions have been imposed under subsection (a);
					(B)corporate officer,
			 principal, or shareholder with a controlling interest of a successor entity to
			 or a parent or subsidiary of such a sanctioned person;
					(C)corporate officer,
			 principal, or shareholder with a controlling interest of an affiliate of such a
			 sanctioned person, if such affiliate engaged in a sanctionable activity
			 described in subsection (a) and if such affiliate is controlled in fact by such
			 sanctioned person; or
					(D)spouse, minor
			 child, or agent of a person inadmissible under subparagraph (A), (B), or
			 (C).
					(10)Sanctions on
			 principal executive officersThe President may impose on the
			 principal executive officer or officers of any sanctioned person, or on persons
			 performing similar functions and with similar authorities as such officer or
			 officers, any of the sanctions under this subsection.
				(11)Additional
			 sanctionsThe President may impose additional sanctions, as
			 appropriate, in accordance with the International Emergency Economic Powers Act
			 (50 U.S.C. 1701 et seq.).
				(c)Exception for
			 underwriters and insurance providers exercising due diligenceThe
			 President may not impose sanctions under subsection (a) with respect to a
			 person that provides underwriting services or insurance or reinsurance if the
			 President determines that the person has exercised due diligence in
			 establishing and enforcing official policies, procedures, and controls to
			 ensure that the person does not provide underwriting services or insurance or
			 reinsurance for an activity described in paragraph (1) of such subsection or to
			 or for a person described in paragraph (2) of such subsection.
			(d)Financial
			 institution definedThe term financial institution
			 includes—
				(1)a depository institution (as defined in
			 section 3(c)(1) of the Federal Deposit Insurance Act), including a branch or
			 agency of a foreign bank (as defined in section 1(b)(7) of the International
			 Banking Act of 1978);
				(2)a
			 credit union;
				(3)a
			 securities firm, including a broker or dealer;
				(4)an insurance
			 company, including an agency or underwriter; and
				(5)any other company
			 that provides financial services, including joint ventures with Iranian
			 entities both inside and outside of Iran and partnerships or investments with
			 Iranian government-controlled entities or affiliated entities.
				
